BRYANT, Judge.
On 21 January 1999, plaintiff filed a complaint demanding judgment for all rent, interest and fees owed from defendants’ default on a lease agreement between plaintiff and defendants for certain commercial property; attorney fees incurred in enforcement of the lease; and such other relief as the court deemed just and proper. This matter came for hearing before the Honorable Jesse B. Caldwell, Judge Presiding, during the 10 January 2000 Civil Session of Superior Court for Mecklenburg County.
An order and judgment was entered on 20 January 2000 granting plaintiffs motion for summary judgment pursuant to N.C. R. Civ. P. 56 and awarding plaintiff damages for unpaid rent, unpaid double rent and other costs arising from defendants’ default on the lease agreement. The defendants filed notices of appeal on 16 February 2000.
Plaintiff seeks to dismiss defendants’ appeals on two grounds: 1) defendant Flamers Charburgers, Inc. d/b/a Flamers Charbroiled Hamburgers (Flamers) did not file a brief on appeal, and 2) defendant F.A. International, Inc. (FAI) allegedly filed its brief late and failed to reference and departed from its assignments of error in its appellate brief. We grant plaintiff’s motion and dismiss this appeal.
N.C. R. App. P. 13(c) (2001) states, “[i]f an appellant fails to file and serve his brief within the time allowed, the appeal may be dismissed on motion of an appellee or on the court’s own initiative.” The facts indicate that in addition to defendant Flamers failing to submit an appellate brief, defendant FAI submitted its appellate brief after the proper deadline. See N.C. R. App. P. 13(a)(1) (2001) (stating that *693an appellant has “30 days after the clerk of the appellate court has mailed the printed record to the parties” to file the appellate brief). In the case sub judice, the Clerk of the Court of Appeals mailed the printed record to the parties on 23 May 2000. Defendant FAI did not file its brief until 27 June 2000 — several days after the proper deadline. Therefore, we dismiss defendants’ appeal.
Further, defendant FAI failed to reference the assignments of error in its appellate brief in violation of N.C. R. App. P. 28(b)(5). N.C. R. App. P. 28(b)(5) (2001) (“Immediately following each question shall be a reference to the assignments of error pertinent to the question . . . [assignments of error not set out in the appellant’s brief, or in support of which no reason or argument is stated . . . will be taken as abandoned.”). This failure alone subjects defendant FAI’s appeal to dismissal as FAI is deemed to have abandoned these arguments. See Hines v. Arnold, 103 N.C. App. 31, 37-38, 404 S.E.2d 179, 183 (1991) (“[W]e do not address the merits of the plaintiff’s argument regarding alleged fraudulent conveyances because she violated N.C. R. App. P. 28(b)(5) in that she failed to reference in her brief the assignments of error supporting the argument. This part of the plaintiff’s appeal'is dismissed.” (citation omitted)).
For all the reasons stated above, we dismiss defendants’ appeal.
DISMISSED.
Judge GREENE concurs.
Judge TIMMONS-GOODSON concurs in part and dissents in part with separate opinion.